Citation Nr: 1712322	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected asbestos-related pleural plaques.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) prior to February 17, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims were remanded in September 2012 for procedural compliance and in April 2014 for evidentiary development.  The claims must yet again be remanded.  

The Veteran had a Travel Board hearing in February 2011.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
  

REMAND

In the instant case, the claims were most recently remanded so that a new examination could be afforded to address the severity of current lung disability.  The Veteran's representative noted in an informal hearing presentation that, based on clinical treatment records posited subsequent to the examination, there are multiple pathologies present which might, if attributable to the service-connected calcified pleural plaques (or, alternatively, if symptoms are unable to be distinguished) could, at least potentially, indicate entitlement to a rating under separate rating criteria (which would, potentially, allow for a higher evaluation).  The Veteran had difficulty in completing the pulmonary portion of his most recent examination; however, it was nonetheless felt that the results were valid (even though the examiner did not review more recent clinical findings).   

The Veteran's spouse noted that the Veteran had respiratory treatment at Duke University Hospital in Durham, North Carolina on August 15, 2015.  Treatment records from this facility are not of record, and as they have been identified, efforts should be made to attempt to locate them and associate them with the claims file (following the receipt of appropriate waivers).  The VA examiner noted in his September 2015 examination report that he was unable to review the pulmonary reports from Duke University despite recent treatment at that facility for "progressing" lung disease (which included a restrictive component).  These findings could be very significant in determining the extent and nature of disease in the service-connected lung disability picture.  In addition, the examination at Duke was conducted by a pulmonologist, which, when compared to the results obtained by the VA physician's assistant in September 2015, could be more thorough in assessment.   Substantial VA outpatient records, which document restrictive lung disease, have also been added to the record since the VA examination was afforded.  

The Board agrees with the Veteran's representative that a new examination is required, and prior to that, efforts must be made to secure the Duke University pulmonary findings of August 2015.  Following the obtaining of these records, and of reviewing the additional VA clinical records added since the last VA examination, a pulmonologist should examine the Veteran and determine the nature and severity of the service-connected pleural plaque lung disability picture.  

Accordingly, the case is REMANDED for the following action:

1.  Secure the appropriate waivers from the Veteran and, following receipt, obtain pulmonology records from Duke University Medical Center in Durham, North Carolina for treatment related to lung disease afforded in August 2015.  Associate copies of this private treatment with the claims file.  

2.  Schedule the Veteran for a comprehensive respiratory examination with a pulmonologist (Doctor of Medicine/Doctor of Osteopathic Medicine with a completed residency in internal medicine and completed fellowship in pulmonology) to assess the severity of the service-connected lung disability.  The examiner should conduct pulmonary function testing and should note, to the extent it is medically possible, which symptoms are specifically attributable to pleural plaques and which are associated with other lung pathology.  If there is a restrictive component associated with the service-connected asbestos disease, the examiner should specifically state.  

*If, after a comprehensive review of the record (to include the Duke University records and additional VA clinical assessments), the pulmonologist cannot differentiate service-connected lung symptoms with symptoms associated with other lung pathology, such a fact, with a reasoning, should be entered into the claims file.  If such differentiation can be concluded, the examiner should note which symptoms, and their severity, can specifically be attributed to service-connected pathology.  

*The examiner should expressly state as to if the service-connected lung disability, in whole or in part, and acting alone or in concert with other factors, causes the Veteran to be unable to engage in any time of substantially gainful employment activity prior to the award of TDIU in February 2011.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the disposition be less than fully favorable, prepare an appropriate supplemental statement of the case and return the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

